Citation Nr: 0632093	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  95-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1994 rating action that denied service 
connection for a back disability and for PTSD.  The veteran 
filed a Notice of Disagreement (NOD) in April 1995, and the 
RO issued a Statement of the Case (SOC) in August 1995.  The 
veteran filed a Substantive Appeal in September 1995.

In June 1997, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

In September 1997, the Board denied the appeal on the basis 
that the veteran had failed to file a timely NOD with the 
March 1994 rating action that denied service connection and 
that, therefore, it had no it had no jurisdiction to consider 
the claims on the merits.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court), which by decision of October 1998 vacated the 
Board's September 1997 decision and remanded the matters to 
the Board for readjudication.

In March 1999, the Board remanded these matters to the RO for 
due process development.  After completing the requested 
development, the RO continued the denial of the claims (as 
reflected in the July 1999 Supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

By decision of December 1999, the Board again denied the 
appeal on the basis that the veteran had failed to file a 
timely NOD with the March 1994 rating action that denied 
service connection and that, therefore, it had no it had no 
jurisdiction to consider the claims on the merits.  The 
veteran again appealed that denial to the Court, which by 
decision of November 2001 vacated the Board's December 1999 
decision and remanded the matters to the Board for 
readjudication.

By decision of August 2002, the Board again denied the appeal 
on the basis that the veteran had failed to file a timely NOD 
with the March 1994 rating action that denied service 
connection and that, therefore, it had no it had no 
jurisdiction to consider the claims on the merits. The 
veteran again appealed that denial to the Court.  In a 
November 2005 decision, the Court reversed the Board's August 
2002 decision, found that the veteran had filed a timely NOD 
with the March 1994 rating action that denied service 
connection for a back disability and PTSD, and remanded the 
claims to the Board for adjudication on the merits.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims for service connection, on the merits, on 
appeal has not been accomplished.

The Board notes that, pertinent to the claims on appeal, the 
record does not include any correspondence from the RO to the 
appellant and his attorney that specifically addresses the 
VCAA duties to notify and assist, or that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and his attorney a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA, 
specific to the claims for service 
connection on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
each claim on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matters on appeal that are not currently 
of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited 
above), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
for service connection on appeal, on the 
merits, in light of all pertinent 
evidence and legal authority.

5.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

